On Petition foe Rehearing
CARSON, J.
— The appellants have filed their petition for rehearing in four paragraphs.
In paragraph one the same cases are cited as were included in appellants’ original brief. We do not disagree with the rule of law as enunciated in those cases but we do not think it applies to the facts in the case before us. In the first trial the court determined that the appellants had cer*367tain rights as riparian owners. The appellants now seek to bar the rights of the appellee by extending the effect of that first judgment far beyond what we think we could have been contemplated under the issues raised in the first case. The appellants attempted to extend the riparian rights guaranteed them in the first case to the operation of a commercial enterprise. We will not extend the doctrine of res judicata to bar what we consider an entirely different state of facts.
Our same reasoning applies to points raised in paragraph two of appellants’ petition.
As to paragraph three it is our opinion that the facts do not establish that the appellee’s title is in dispute in the case now before us.
The appellants in paragraph four of their petition cite a conclusion of law of the Starke Circuit Court and attempt to make such conclusion a binding precedent upon this court since there was no appeal from the decision of the Starke Circuit Court in the first case. We .cannot accept the proposition that a conclusion of law by a trial court is a binding precedent upon this court.
Further in re-examining our original opinion and findings, conclusions and judgment of the LaPorte Circuit Court it is our opinion that those findings, conclusions and judgment were based upon due consideration of the bare facts and by its judgment the LaPorte Circuit Court arrived at the naked truth.
The petition for rehearing is denied.
Prime, P. J., and Faulconer, J., concur.
Wickens, J., not participating.
Note. — Reported in 208 N. E. 2d 722. Rehearing denied reported in 210 N. E. 2d 130.